Judgment modified by fixing the amount of the consideration to be paid by plaintiff to defendants Helen A. Courtney and Laura J. Roaehe at the sum of $100,000, and as so modified unanimously affirmed, without costs. The lease is not a burden on the fee and should not be considered *768in fixing the purchase price. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and appropriate conclusions will be made. Present — Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ. Settle order on notice.